Citation Nr: 0526978	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.  His widow is the appellant.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
entitlement to special monthly pension by reason of being 
housebound or based on the need for aid and attendance.  
According to July 2002 correspondence from the appellant 
(i.e., well within the one-year timeframe for appealing an RO 
decision), the appellant stated that she had not received any 
notice of any decision on her claim, and she inquired as to 
the status thereof.  In December 2002, the RO awarded 
entitlement to special monthly pension by reason of being 
housebound, but it denied entitlement to special monthly 
pension based on the need for aid and attendance.  The 
appellant had requested to testify before the Board at a 
hearing to be held at the RO (i.e., a Travel Board hearing), 
but she subsequently withdrew her request for any hearing 
before the Board.

The Board notes that the appellant also has raised a claim as 
to the proper amount of accrued benefits (consisting of 
medical expenses).  As the RO has never addressed that issue, 
the Board refers that matter to the RO for its expeditious 
consideration in the first instance.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action is required of her.




REMAND

In the judgment of the Board, the record is incomplete in 
this case, and additional development is necessary.

The RO has not properly complied with the statutorily 
mandated duties to notify or to assist the appellant under 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2004).  VA is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) to notify a claimant 
upon receipt of a complete or substantially complete 
application and before issuance of an initial unfavorable 
decision of any information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in December 2002.  
The RO sent the appellant correspondence in May 2001 and 
November 2002; a statement of the case in March 2004; and a 
supplemental statement of the case in December 2004.  

These notices, particularly the May 2001 and November 2002 RO 
letters, essentially informed the appellant that she should 
submit statements from private doctors regarding her 
condition.  However, the letters did not adequately inform 
her of VA's duty to assist her in obtaining any relevant 
records from those private doctors.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) (2004).  
Indeed, the appellant appears to have submitted only 
statements from several non-VA private doctors.  The November 
2002 letter did indicate that "[i]f there are private 
medical records that would support your claim, you can 
complete the enclosed [VA authorization form], and we will 
request those records for you."  However, at that time, the 
appellant had already apprised the RO that she was being 
treated by several non-VA doctors for various medical 
conditions.  See, e.g., correspondence from the appellant 
received in May 2001, June 2001, and July 2002.  At the very 
least, the November 2001 letter was confusing and potentially 
prejudicial in that it left the impression that the RO was 
seeking private medical records from non-VA providers other 
than the ones that the appellant had already mentioned in her 
previous letters.  Thus, the RO's letters were inadequate and 
did not properly notify the appellant of VA's obligation to 
assist her in obtaining non-VA evidence (i.e., medical 
records).  On remand, the RO must cure this defect in the 
notice to the appellant and by providing her with the 
requisite authorization forms for each of the non-VA medical 
providers she has referred to in the past.

Nevertheless, despite the RO's inadequate notice, the 
appellant has submitted statements from numerous non-VA 
doctors describing their current treatment for her many 
conditions.  On remand, the RO should request that the 
appellant identify all doctors (both VA and non-VA) who have 
treated her for any condition from 2001 (i.e., the date of 
her claim) to the present.  The RO should then seek to obtain 
copies of any such identified, relevant records.  From the 
record to date, the appellant's treatment includes treatment 
by Drs. Miguel A. Garcia Jimenez, Edwin Villalon Rodriguez, 
Maria Isabel Dueno Carmoega, Rene A. Hernandez, Florencio 
Diaz Ramos, Ada Lizzie Delgado Mateo, Amalia Tous, Jose M. 
Loinaz Pierret, Richard Alejandro, and Maria del C. Colon-
Roig.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant of all of VA's 
duties to notify and assist claimants 
under 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002) and 38 C.F.R. § 3.159 
(2004).  Specifically, (1) inform the 
claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform 
the claimant about the information and 
evidence that VA will seek to provide, 
including what efforts VA will undertake 
with respect to any identified VA or 
non-VA records; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, 
or something to the effect that the 
claimant should "give us everything 
you've got pertaining to your 
claim(s)."  This notice should also 
specifically discuss the medical 
providers with potentially relevant 
evidence of which VA currently has 
notice, as listed below in  3.

2.  Request that the appellant identify 
(and provide completed authorization 
forms, including for the medical 
providers listed in  3 below) all of 
her medical providers from 2001 to the 
present, including any VA medical 
facilities and any non-VA doctors.

3.  Then obtain copies of those 
identified records that are relevant to 
the claim for entitlement to special 
monthly pension based on the need for 
aid and attendance, including records of 
treatment by Drs. Miguel A. Garcia 
Jimenez, Edwin Villalon Rodriguez, Maria 
Isabel Dueno Carmoega, Rene A. 
Hernandez, Florencio Diaz Ramos, Ada 
Lizzie Delgado Mateo, Amalia Tous, Jose 
M. Loinaz Pierret, Richard Alejandro, 
and Maria del C. Colon-Roig.  If unable 
to obtain copies of the records of any 
of these or other identified medical 
providers, notify the appellant and 
afford her an opportunity to submit 
those records.

4.  Thereafter, readjudicate the claim 
for entitlement to special monthly 
pension based on the need for aid and 
attendance.  If the decision remains 
adverse to the appellant, provide her 
and her representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Then return the case to the 
Board for its review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO must treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


